DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/202 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations to accessing site search data for the website, wherein the website includes a plurality of webpages, wherein the site search data includes (i) site search queries transmitted by client devices to a site search engine for the website and (ii) site search user behavior that identifies particular webpages from among the plurality of webpages selected on the client devices from among search results for the site search queries (Collecting information; a Mental Process and 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The website and analytics system are recited at a high-level of generality (i.e., as a generic processor/module/generator performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmission steps are insignificant extra-solution activity as this is receiving and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements being used to perform the abstract limitations stated above amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states: 
“[0031] FIG. 1 is an example system 100 for determining user intents on a website. One or more client devices 104 (e.g., mobile devices (e.g., smartphones, tablets, wearable computing devices), desktop computers) communicate with a server system 102 (e.g., cloud) to receive one or more webpages of a website. The server system 102 can be, for example, a web server that is hosting one or more websites. The server system 102 can provide site search services for websites, as well. The webserver component and the site search services of the server system 102 can, in some instances, be provided by separate systems (e.g., first server system hosts the website and second system provides site search service for the website). In some instances, websites can be hosted by a server system other than the server system 102, and site search services for the websites can be provided by the server system 102.”	

	Which shows that the system can be any personal computer, tablet, smartphone, etc., and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving and transmission steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the analytics system, nor the receiving and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	Claims 2-20 contain the identified abstract ideas above, further narrowing them, with the additional element of a user interface which is highly generalize as considered under prong 2A as part of a practical application or under 2B, and thus not significantly more for the same reasons and rationale as above. 
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cramer (U.S. Publication No. 2016/0350428) in view of Klouche (U.S. Publication No. 2018/0107744).

Regarding Claim 1, Cramer teaches a method for determining user intents for a website (Abstract, method/apparatus to infer user intents), the method comprising: 
accessing, by an analytics system ([0058] system for analytics collects/accesses data), site search data for the website, wherein the website includes a plurality of webpages ([0058] collecting information of a website search which all websites have a plurality of pages – even if only one that is a 
determining query-page scores for each pair of the site search queries and the plurality of webpages based on the site search data ([0050] Scores are determined using TF-IDF formula, weights, etc. for searches on web pages such as in [0052-53]) wherein each of the query-page scores identifies how well a webpage represents a user intent for a site search query (which is used to divine the user’s intent as in [0058]); 
identifying, by the analytics system, groupings of the site search queries based on the combined scores ([0058-60] the system identifies sets/groups of primary keywords which are based on the scores for the search queries of the user); 
determining user intents for the website based on the groupings of the site search queries ([0060] the system deduces/determines intent of user and displays matched keywords for this); and 
Although Cramer teaches generating multiple scores for the site search queries based on the query-page scores, wherein each of the combined scores for a site search query combines the query-page scores for that site search query ([0076] the scores for the searches (relevancy/query-page scores) are paired together and ranked, thus combined, for the site searches) and outputting/matching of keywords to the determined user intents as in [0089], it does not explicitly state combined scores for the search queries or that the intent is explicitly output.

Klouche also teaches display of keywords for intent as in [0138].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the generation of multiple scores and the deduction of user intent of Cramer with the combined scores and output of information/intent of Klouche as they are both analogous art which teach solutions for advertising and marketing by using user search analysis data along with the claimed invention, and the combination would lead to an improved system with improved queries for a user which would also increase user engagement and satisfaction as taught by Klouche in [0130].
Regarding Claim 2, Cramer teaches wherein: 
the query-page scores comprise term frequency inverse document frequency (TF-IDF) scores that are determined for each pair of the site search queries and the plurality of webpages based on the site search data ([0050] Scores are determined using TF-IDF formula, weights, etc. for searches on web pages such as in [0052-53]), and 
the site search data comprises a number of selections for the plurality of webpages for the site search queries ([0053] where multiple pages and searches are used as data which is constantly input into system).
Regarding Claim 5, Cramer teaches wherein the combined scores for the site search queries comprise multi-dimensional vectors for each of the site search queries, where each dimension corresponds to one of the plurality of webpages for the website ([0049-50] multi-dimension vectors are used for scoring for multiple types of search queries such as summary, tf-idf, and in [0051-52] multiple other types of vectors).
Regarding Claim 11, the combination of Cramer and Krouches teaches wherein determining the user intents and groupings for a website.

Klouche teaches a confidence value for scores in [0144] and a threshold for use in scoring in [0134].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the scoring of groups of searches of the combination of Cramer and Klouche with the Confidence scores and Thresholds of Klouche as they are both analogous art which teach solutions for advertising and marketing by using user search analysis data along with the claimed invention, it is old and well-known to apply statistics such as a confidence level and use of a threshold in the art, and the combination would lead to an improved system with improved queries for a user which would also increase user engagement and satisfaction as taught by Klouche in [0130].
Regarding Claim 16, the combination of Cramer and Klouche teaches wherein outputting the user intents as in Claim 1 above. 
Cramer further teaches output analytics in the form of keywords based on user intents as in [0089] similar to that of Claim 1.
Regarding Claim 17, Cramer teaches The method of claim 16, wherein the site search analytics includes one or more of the following: a number of search queries for the user intents (keywords are search queries as in [0089]), a click-through- rate for the user intents, and a trending identifier for the user intents.

Allowable Subject Matter
Claim 3-4, 6-10, 12-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection.  
Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20180107744 A1
KLOUCHE; Khalil et al.
EXPLORATORY SEARCH
US 20160350428 A1
Cramer; Mark et al.
REAL TIME IMPLICIT USER MODELING FOR PERSONALIZED SEARCH
US 20120331128 A1
SEIFERT; Michael et al.
METHOD AND A SYSTEM FOR ANALYSING IMPACT OF CHANGES TO CONTENT OF A WEBSITE
US 20110218858 A1
Christensen; Stephen T.
Apparatus, Computer Program Product, and Method for Internet Advertising
US 20110087967 A1
Ganz; Howard et al.
SOCIAL NETWORKING IN A NON-PERSONALIZED ENVIRONMENT
US 20200090062 A1
Pelleg; Dan et al.
QUALITY-BASED SCORING AND INHIBITING OF USER-GENERATED CONTENT
US 20180005131 A1
Yin; Dawei et al.
Automatic Social Media Content Timeline Summarization Method and Apparatus
US 20180239830 A1
Dialani; Vijay et al.
USING LOG DATA TO TRAIN FOR AUTOMATED SOURCING
US 20170068737 A1
Ho; Tin K. et al.
Search Engine Domain Transfer
US 20150032717 A1
Cramer; Mark et al.
REAL TIME IMPLICIT USER MODELING FOR PERSONALIZED SEARCH
US 20150088871 A1
Ruotsalo; Tuukka Juhani et al.
LOW-DIMENSIONAL INFORMATION DISCOVERY AND PRESENTATION SYSTEM, APPARATUS AND METHOD


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.



/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        6/17/2021